Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Amendment
Applicant presents the following arguments in the July 25, 2022 amendment:
Lindsley does not discuss, traversing the subgraph to determine the relevant set of records, each record included in the relevant set of records corresponding to a node included in the subgraph, (Page 16 lines 18-23 and Page 17 lines 1-14).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's
arguments. In regards to the applicant's remarks stating that “traversing the subgraph to determine the relevant set of records, each record included in the relevant set of records corresponding to a node included in the subgraph.” Lindsley discloses as an example, "patient"
and "patient #12345" are both stored in the graph, and may be accessed through the same traversals. In various embodiments, the universal cognitive graphs contain a plurality of
knowledge elements which are stored as nodes within the graph and subsets of nodes (e.g., pairs of nodes) are related via edges, (see Lindsley: Para. 0067, 0127 and 0137). Therefore, the applicant's claim concept is similar to what Lindsley discloses. The applicant arges that the data element or the data stored as nodes within the graph and subsets, (see Lindsley: Para. 0218-0220). In this case a simple definition of subset is a subgraph of a graph. For more clarification Lindsley discloses that graph data structure consisting of nodes and edges contains a set of vertices (or nodes) and a set of edges that connect a pair of nodes. The examiner interprets the meaning of subgraph as Lindsley discloses, subgraphs are subsequently incorporated into a target cognitive graph, which can be read as a subset, (see Lindsley: para. 0067). Moreover, Lindsley discloses that in order to access the knowledge elements or data using the traversal technique, (see Lindsley: Para. 0287). Additionally, as Lindsley points out the graph and the subset/subgraph of nodes are connected by edges, this is a simple graph theory definition, (see Lindsley: Para. 0127 and 0156). This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the July 25, 2022 amendment:

Ranatunga & Duncan do not discuss, determining, based on the plurality of records, a plurality of relationships that are between individual records of the plurality of records, each relationship of the plurality of relationships being indicative of a level of statistical confidence of the relationship between a respective pair of records, (Page 14 lines 18-24, Page 15 lines 1-23 and Page 16 lines 1-17).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, regarding applicant's Arguments/Remarks filed on
July 25, 2022 with respect to independent claim(s) 1, 8 & 15 has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “determining, based on the plurality of records, a plurality of relationships that are between individual records of the plurality of records, each relationship of the plurality of relationships being indicative of a level of statistical confidence of the relationship between a respective pair of records,” The arguments are now rejected by newly cited art 'US 2018/0082183 A1 Hertz' as explained in the body of
rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranatunga et al. (US 2018/0232659 A1, hereinafter Ranatunga) in view of Hertz et al. (US 2018/0082183 A1, hereinafter Hertz) and in view of Duncan et al. (US 2017/0220943 A1, hereinafter Duncan).
Regarding independent claim(s) 1, Ranatunga discloses a computerized system comprising: a processor; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method comprising (Ranatunga discloses a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device, (see Ranatunga: Para. 0029-0037). This reads on the claim concepts of a computerized system comprising: a processor; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method comprising):
receiving a corpus that includes a plurality of records, each record of the plurality of records encoding a value for a data element (DE) of a plurality of DEs (Ranatunga discloses machine learning operations performed in accordance with an embodiment of the invention to generate a hierarchical abstraction of topics within a corpus (data curation operations are performed on a corpus, such as a product catalog, to generate a product-by-feature matrix). A corpus of content in the absence of user product interaction data. The topic may be a document in a corpus of content and its associated attributes may be the terms it contains. The insight agents are selected for orchestration as a result a result of receiving direct or indirect input data 2042 from a user, (see Ranatunga: Para. 0290). The CILS receiving feedback 2062 data from various individual users and other sources, such as a cognitive application 304 (receiving training data, the training data being based upon interactions between a user and a cognitive learning). The signals 220 broadly refer to input signals, or other data streams, that may contain data providing additional insight or context to the curated data 222, transaction data 224, and learned knowledge 226 received by the CILS, (see Ranatunga: Para. 0052 and 0301). Examples of such dark data include disease insights from population-wide healthcare records and social media feeds, or from new sources of information, such as sensors monitoring pollution in delicate marine environments, (see Ranatunga: Para. 0035-0045). A mechanically encoded device such as punch cards or raised structures, (see Ranatunga: 0030). Domain topic abstraction broadly refers to knowledge elements of an information domain organized in an abstraction hierarchy or taxonomy, where instances of knowledge elements in proximate classes are similar. The data elements stored in a database, such as a relational database, (see Ranatunga: Para. 0134-0142, 0181-0208 and 0213). This reads on the claim concepts of receiving a corpus that includes a plurality of records, each record of the plurality of records encoding a value for a data element (DE) of a plurality of DEs);
However, Ranatunga does not appear to specifically disclose determining, based on the plurality of records, a plurality of relationships that are between individual records of the plurality of records, each relationship of the plurality of relationships being indicative of a level of statistical confidence of the relationship between a respective pair of records. 
In the same field of endeavor, Hertz discloses determining, based on the plurality of records, a plurality of relationships that are between individual records of the plurality of records, each relationship of the plurality of relationships being indicative of a level of statistical confidence of the relationship between a respective pair of records (Hertz discloses Knowledge Graphs associated with companies, the training/classifier module 25 may be a machine-learning classifier configured to predict the probability (statistical confidence) of possible customer/supplier relationships between an identified company pair, (see Hertz: Para. 0059-0065). The data we have covers a variety of domains, such as media, geography, finance, legal, academia and entertainment. In terms of the format, data may be structured (e.g., database records) or unstructured (e.g., news articles, court dockets and financial reports), (see Hertz: Para. 012-0122, and 0135). A machine learning classifier that predicts the probability of a possible relationship for a given pair of identified entities, (see Hertz: Para. 0140-0146). The following interestingness measures, such as Confidence (in statistics, refers to the probability) of a possible relationship for the given pair of companies, (see Hertz: Para. 0074-0080, 0096 and 0140). This reads on the claim concepts of determining, based on the plurality of records, a plurality of relationships that are between individual records of the plurality of records, each relationship of the plurality of relationships being indicative of a level of statistical confidence of the relationship between a respective pair of records); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the receiving a corpus of Ranatunga in order to have incorporated the statistical confidence, as disclosed by Hertz, since both of these directed to text-based information in electronic form has resulted in a growing need for tools that facilitate organization of the information and allow users to query systems for desired information. A statistical model is a mathematical relationship between one or more random variables and other non-random variables. A statistical model is a collection of probability distributions on a set of all possible outcomes of an experiment. Machine learning is a subfield of computer science and artificial intelligence that involves building systems that can learn from data rather than explicitly programmed instructions. Machine learning models seek out patterns hidden in data independent of all assumptions, therefore predictive power is typically very strong. Statistical modeling is a subfield of mathematics that seeks out relationships between variables in order to predict an outcome. This is the range of values you expect your estimate to fall between if you redo your test, within a certain level of confidence. Confidence, in statistics, is another way to describe probability. The systems and techniques, including deep learning and machine learning processes, utilize information, including unstructured text data from disparate sources, to create one or more uniquely powerful informational representations including in the form of signals, feed, knowledge graphs, supply chain graphical interfaces and more. The systems and techniques disclosed can be used to identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations. A metric is simply a unit of measurement, used for quantitative assessment or evaluation. KPIs stands for Key Performance Indicator, and they are just a set of metrics that businesses use to measure their performance against objectives and the overall health of their business. A machine learning pipeline is the end-to-end construct that orchestrates the flow of data into, and output from, a machine learning model (or set of multiple models). It includes raw data input, features, outputs, the machine learning model and model parameters, and prediction outputs. Incorporating the teachings of Duncan into Hertz would produce the system combines Machine Learning models to identify sentences mentioning supply chain between two companies (evidence), and an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies, as disclosed by Hertz, (see Abstract).
However, Ranatunga and Hertz do not appear to specifically disclose receiving a user selection that indicates a DE of interest (DEOI) of the plurality of DEs; receiving an additional user selection that indicates a first value and a second value of the DEOI; determining a relevant set of records of the plurality of records based on the plurality of relationships and the DEOI, each record included in the relevant set of records including the DEOI or is related to another record of the relevant set of records that includes the DEOI via the plurality of relationships; training a predictive model (PM) based on the set of relevant records, the DEOI, the first value of the DEOI, and the second value of the DEOI, the trained PM is enabled to determine, based on a first record of the set of relevant records, a value of the DEOI associated with the first record; and providing the trained PM to a user.
In the same field of endeavor, Duncan discloses receiving a user selection that indicates a DE of interest (DEOI) of the plurality of Des (Duncan discloses receive customer engagement data from the sales force devices, the customer engagement data indicating a product sale event and/or customer feedback on a product. Data elements; association and sequential patterns techniques are of particular value to commercial data and other control elements which, when clicked, tapped or otherwise suitably interacted with by the user, cause one or more of the tools forming part of the analysis engine to be applied to one or more of the required data sets in order to produce output data in the form of, for example, predictions, classifications, or graphical output. Elements of customer retention include one-to-one marketing, loyalty programs, and complaints management, (see Duncan: 0105, 0272-0294 and 0340- 0345). This reads on the claim concepts of receiving a user selection that indicates a DE of interest (DEOI) of the plurality of DEs);
receiving an additional user selection that indicates a first value and a second value of the DEOI (Duncan discloses receive customer engagement data from the sales force devices, the customer engagement data indicating a product sale event and/or customer feedback on a product. Data elements; association and sequential patterns techniques are of particular value to commercial data and other control elements which, when clicked, tapped or otherwise suitably interacted with by the user (additional user selection that indicates), cause one or more of the tools forming part of the analysis engine to be applied to one or more of the required data sets in order to produce output data in the form of, for example, predictions, classifications, or graphical output. Elements of customer retention include one-to-one marketing, loyalty programs, and complaints management. a value between O and 1 by computing the percentage of data items having a value (e.g. 1 indicates total/highest coverage). A validation data set can be created or otherwise obtained, and used to verify whether the predicted values of the model are close enough to the behavior of the data in the validation data set. A categorical variable, expert system 11 assigns values 1, 2, 3, etc., to each category and from then on the variable is considered numerical. For example, neural network models require that their input values are normalized, and expert system 11 will automatically perform the transformation if the business user selects the technique, (see Duncan: 0105-0112, 0147-0150, 0163- 0170, 0260-0270, 0272-0294 and 0340-0345). This reads on the claim concepts of receiving an additional user selection that indicates a first value and a second value of the DEOI);
determining a relevant set of records of the plurality of records based on the plurality of relationships and the DEOI, each record included in the relevant set of records including the DEOI or is related to another record of the relevant set of records that includes the DEOI via the plurality of relationships (Duncan discloses a plurality of records representing products offered for sale within the retail organization and sales outlets within the retail organization and relationships that govern the data stored in databases (records stored in database). The relationships between items that exist together in a given record. A model may predict something in the future or cluster many individual records into meaningful groups, such as clients who are most likely to buy a new product, the most profitable clients. it is determined that they are relevant to retailers' CRM business objectives {data sources are relevant for which CRM business objectives). The input variables {and their values) that are most relevant to the values of the output variables. one sample of records is used to train the model (the training data), and a second sample is used to test the model that is created with the training data {the test data). Using the expert system 11, having defined a good business objective; extracted and prepared relevant data; guaranteed its quality; analyzed, segmented, and created new indicators and factors with greater information value; having tools to produce datasets to develop and validate prediction models, the business user now turns to the task of model development in the expert system. A business strategy to build long term, profitable relationships with specific customers (establishing relationships between items that exist together in a given record), (see Duncan: Para. 0064-0075, 0211-0226, 0234, 0304 and 0345-0350). This reads on the claim concepts of determining a relevant set of records of the plurality of records based on the plurality of relationships and the DEOI, each record included in the relevant set of records including the DEOI or is related to another record of the relevant set of records that includes the DEOI via the plurality of relationships);
training a predictive model (PM) based on the set of relevant records, the DEOI, the first value of the DEOI, and the second value of the DEOI, the trained PM is enabled to determine, based on a first record of the set of relevant records, a value of the DEOI associated with the first record; and providing the trained PM to a user (Duncan discloses the conducting of retail data analysis and the development of predictive analytics are made easy for users with low expertise level, via web-based canvas-type user interfaces that guide the user through the methodology and show the workflow in a way that is easy to understand. Compare different datasets, or input them as variables to a predictive model and normalization is performed before inputting to a predictive model. Typically, two separate samples are needed: one sample of records is used to train the model (the training data), and a second sample is used to test the model that is created with the training data (the test data). That the records present in a sample are not present in any other sample. Multiple files for training and testing in order to obtain a model that generalizes and that has a good average precision for separate datasets of records. The recommendations may be caused to be displayed on graphical user interface 22, which may provide the user 32 with the ability to accept or reject each recommendation. supervised learning, the recommended model chosen by the business user via expert system learns to predict or classify data items. Non-supervised learning, the learning process is not supervised. That is, the classifier label is not given to the model when it is training. The modeling technique chosen by the business user via the expert system 11 has to figure out what the classification is from the input data alone. Unsupervised clustering techniques in general fall into this category, such as the K-means (statistics) and the Kohonen self-organizing map (neural network). For examples of instance-based learning, in which using a training data set, classification for a new unclassified record may be possible simply by comparing it to the most similar records in the training set, (see Duncan: Para. 0067, 0167- 0170, 0187-0212, 0229-0250 and 0300-0328). This reads on the claim concepts of training a predictive model (PM) based on the set of relevant records, the DEOI, the first value of the DEOI, and the second value of the DEOI, the trained PM is enabled to determine, based on a first record of the set of relevant records, a value of the DEOI associated with the first record; and providing the trained PM to a user).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the receiving a corpus and statistical confidence of Ranatunga and Hertz in order to have incorporated the relationships between records, as disclosed by Duncan, since both of these directed to machine-learning algorithms are applied to extract non-obvious knowledge from data to reduce, or even eliminate, the above-mentioned drawbacks. The methods also extend the possibilities of discovering information, trends and patterns by using richer model representations (e.g. decision rules, decision trees) than standard statistical methods, and are therefore well suited for making the results more comprehensible to non-technically oriented business users. Managers may be overburdened and lacking the tools to simultaneously manage inventory, watch over staff, and maintain customer experience standards. Product manufacturers receive little, if any, feedback from customers to guide product development. Most new technologies being introduced to retail are directed to the customer, fail to integrate the role of the salesperson, and do not address these challenges. A machine learning pipeline is the end-to-end construct that orchestrates the flow of data into, and output from, a machine learning model (or set of multiple models). It includes raw data input, features, outputs, the machine learning model and model parameters, and prediction outputs. Many real-world machine learning use cases involve complex, multi-step pipelines. Each step may require different libraries and runtimes and may need to execute on specialized hardware profiles. A data element is defined by size (in characters) and type (alphanumeric, numeric only, true/false, date, etc.). Predictive modeling is a statistical technique using machine learning and data mining to predict and forecast likely future outcomes with the aid of historical and existing data. A corpus is one such database. Corpora is the plural of corpus (i.e. it is many such databases). A corpus is a collection of machine-readable texts that have been produced in a natural communicative setting (a corpus contains text and speech data that can be used to train Al and machine learning systems). Machine learning can help an ecommerce company maintain that level of relevance. In the era of big data, ecommerce stores have access to more information than ever before. Machine learning can help them make sense of customer data to better tailor marketing campaigns (earning from user behavior and on-site data, predicting customer preferences and recommendation engines, which seek to show relevant products). Incorporating the teachings of Duncan into Ranatunga and Hertz would produce a one or more recommended analysis tools based on the one or more user-defined analysis goals and the one or more required data sets; and outputting, to the user interface module, a control component for each of the one or more recommended analysis tools, each control component being configured to, on detection of a user input event, execute the respective analysis tool on at least one of the required data sets, as disclosed by Duncan, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Ranatunga, Hertz and Duncan disclose the system as in claim 1. However, the combination of Ranatunga and Hertz do not appear to specifically disclose wherein the PM is a classifier machine learning (ML) model, the first value of the DEOI is classified as a first outcome associated with the DEOI, the second value of the DEOI is classified as a second outcome associated with the DEOI, and training the ML model includes supervised training based on a plurality of values for the DEOI included in the relevant set of records, the first outcome associated with the DEOI, and the second outcome associated with the DEOI.
In the same field of endeavor, Duncan discloses wherein the PM is a classifier machine learning (ML) model, the first value of the DEOI is classified as a first outcome associated with the DEOI, the second value of the DEOI is classified as a second outcome associated with the DEOI, and training the ML model includes supervised training based on a plurality of values for the DEOI included in the relevant set of records, the first outcome associated with the DEOI, and the second outcome associated with the DEOI (Duncan discloses all the significant dependencies among data elements; association and sequential patterns techniques are of particular value. The model some customer characteristics as an input and the associated product purchases as an output. There are numerous machine-learning techniques available for each type of CRM model. the model is tested on a new dataset of examples and counter-examples (the test dataset extracted by the sampling algorithms), but without supplying the classifier label. That is, use segmentation as a phase prior to creating predictive models: first segment the data (by customer type, product type, etc.). first, possibly get samples of the complete dataset during the model development phase, and then perform an additional model validation with the partitioned entire dataset in order to save computing resources and time during the model development iterative process. Typically, two separate samples are needed: one sample of records is used to train the model (the training data), and a second sample is used to test the model that is created with the training data (the test data). The modeling technique chosen by the business user via the expert system 11 has to figure out what the classification is from the input data alone. For examples of instance-based learning, in which using a training data set, classification for a new unclassified record may be possible simply by comparing it to the most similar records in the training set. This is when the variable in question is the output variable (business objective) for a model trained with a so-called supervised learning technique. Supervised learning, the recommended model chosen by the business user via expert system 11 learns to predict or classify data items. A random sample, the key consideration is that it must be representative of the entire population (X and V pairs of variables in a sample/two sets, a training dataset and a test dataset), (see Duncan: Para. 0209- 0220, 0223-0230, 0243-0250, 0265 and 0301-0330). This reads on the claim concepts of wherein the PM is a classifier machine learning (ML) model, the first value of the DEOI is classified as a first outcome associated with the DEOI, the second value of the DEOI is classified as a second outcome associated with the DEOI, and training the ML model includes supervised training based on a plurality of values for the DEOI included in the relevant set of records, the first outcome associated with the DEOI, and the second outcome associated with the DEOI).
Regarding dependent claim(s) 6, the combination of Ranatunga, Hertz and Duncan disclose the system as in claim 1. However, the combination of Ranatunga and Hertz do not appear to specifically disclose wherein the method further comprises: training a plurality of PMs, each PM included in the plurality of PMs corresponding to a separate value for a hyper-parameter of a PM type; validating each PM of the plurality of PMs; determining an accuracy metric for each PM of the plurality of PMs, the accuracy metric for a particular PM of the plurality of PMs being based on validating the particular PM; and selecting an optimal PM of the plurality of PMs based on the accuracy metric for each PM of the plurality of PMs.
In the same field of endeavor, Duncan discloses wherein the method further comprises: training a plurality of PMs, each PM included in the plurality of PMs corresponding to a separate value for a hyper-parameter of a PM type; validating each PM of the plurality of PMs (Duncan discloses they are examples of instance-based learning, in which using a training data set, classification for a new unclassified record may be possible simply by comparing it to the most similar records in the training set. Validate prediction models, the business user now turns to the task of model development in the expert system 11 (one or more models). The system selected algorithms by identifying the optimal values of their input parameters (learning rate for training datasets/ hyper-parameter). A model validation process is executed to determine whether the created models in model repository 50 can correctly predict the behavior of the variables represented by the data, (see Duncan: Para. 0088-0112, 0213-0220 and 0232-0240). This reads on the claim concepts of wherein the method further comprises: training a plurality of PMs, each PM included in the plurality of PMs corresponding to a separate value for a hyper-parameter of a PM type; validating each PM of the plurality of PMs);
determining an accuracy metric for each PM of the plurality of PMs, the accuracy metric for a particular PM of the plurality of PMs being based on validating the particular PM; and selecting an optimal PM of the plurality of PMs based on the accuracy metric for each PM of the plurality of PMs (Duncan discloses the model development phase, and then perform an additional model validation with the partitioned entire dataset in order to save computing resources and time during the model development iterative process (Accuracy metric, that generally describes how the model performs across all classes). A corrective approach is to perform a cross-validation, i.e. train and test a model on multiple datasets. Precision alone is not a reliable metric for the real performance of a classifier, as it will yield misleading results if the input dataset is unbalanced (i.e. when the number of samples in different classes vary greatly); not taking the class imbalance into account could result in poor precision for the model on the training dataset for the minority class, or in a very high precision for the model on the training dataset but poor precision for the minority category on the test dataset. Finally, the expert system 11 measures the model precision and recall as the average precision and recall of all the classes. Selection Process (for Use as Input in a Segmentation Model) and Selection Process (for Use as Input in a Prediction Model). The system 11 builds and validates at least one model (model building and validation stages). Analytical models generated by model development step 310 and model validation step 320 may be stored, (see Duncan: Para. 0088-0100, 0180-0190, 0213-0226, 0253-0267 and FIG. 3). This reads on the claim concepts of determining an accuracy metric for each PM of the plurality of PMs, the accuracy metric for a particular PM of the plurality of PMs being based on validating the particular PM; and selecting an optimal PM of the plurality of PMs based on the accuracy metric for each PM of the plurality of PMs).
Regarding claim 8, (drawn method): claim 8 is method claims respectively that correspond to system of claim 1. Therefore, 8 is rejected for at least the same reasons as the system of 1. 
Regarding independent claim(s) 15, Ranatunga discloses a non-transitory computer-readable media having instructions stored thereon, wherein the instructions, when executed by a processor of a computing device, cause the computing device to perform actions including (Ranatunga discloses a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus (having computer readable program instructions thereon for causing a processor), (see Ranatunga: Para. 0029-0037). This reads on the claim concepts of a non-transitory computer-readable media having instructions stored thereon, wherein the instructions, when executed by a processor of a computing device, cause the computing device to perform actions including):
receiving a corpus that includes a plurality of records, each record of the plurality of records encoding a value for a data elements (DE) of a plurality of Des (Ranatunga discloses machine learning operations performed in accordance with an embodiment of the invention to generate a hierarchical abstraction of topics within a corpus (data cu ration operations are performed on a corpus, such as a product catalog, to generate a product-by-feature matrix). A corpus of content in the absence of user product interaction data. The topic may be a document in a corpus of content and its associated attributes may be the terms it contains. A result of receiving direct or indirect input data 2042 from a user. The CILS receiving feedback 2062 data from various individual users and other sources, such as a cognitive application 304 (receiving training data, the training data being based upon interactions between a user and a cognitive learning). Examples of such dark data include disease insights from population-wide healthcare records and social media feeds, or from new sources of information, such as sensors monitoring pollution in delicate marine environments. A mechanically encoded device such as punch cards or raised structures. Domain topic abstraction broadly refers to knowledge elements of an information domain organized in an abstraction hierarchy or taxonomy, where instances of knowledge elements in proximate classes are similar. The data elements stored in a database, such as a relational database, (see Ranatunga: Para. 0035-0045, 0134-0142, 0181-0208, 0213, 0290 and 0301). This reads on the claim concepts of receiving a corpus that includes a plurality of records, each record of the plurality of records encoding a value for a data elements (DE) of a plurality of Des);
However, Ranatunga does not appear to specifically disclose determining, based on the plurality of records, a plurality of relationships that are between individual records of the plurality of records, each relationship of the plurality of relationships being indicative of a level of statistical confidence of the relationship between a respective pair of records.
In the same field of endeavor, Hertz discloses determining, based on the plurality of records, a plurality of relationships that are between individual records of the plurality of records, each relationship of the plurality of relationships being indicative of a level of statistical confidence of the relationship between a respective pair of records (Hertz discloses Knowledge Graphs associated with companies, the training/classifier module 25 may be a machine-learning classifier configured to predict the probability (statistical confidence) of possible customer/supplier relationships between an identified company pair, (see Hertz: Para. 0059-0065). The data we have covers a variety of domains, such as media, geography, finance, legal, academia and entertainment. In terms of the format, data may be structured (e.g., database records) or unstructured (e.g., news articles, court dockets and financial reports), (see Hertz: Para. 012-0122, and 0135). A machine learning classifier that predicts the probability of a possible relationship for a given pair of identified entities, (see Hertz: Para. 0140-0146). The following interestingness measures, such as Confidence (in statistics, refers to the probability) of a possible relationship for the given pair of companies, (see Hertz: Para. 0074-0080, 0096 and 0140). This reads on the claim concepts of determining, based on the plurality of records, a plurality of relationships that are between individual records of the plurality of records, each relationship of the plurality of relationships being indicative of a level of statistical confidence of the relationship between a respective pair of records); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the receiving a corpus of Ranatunga in order to have incorporated the statistical confidence, as disclosed by Hertz, since both of these directed to text-based information in electronic form has resulted in a growing need for tools that facilitate organization of the information and allow users to query systems for desired information. A statistical model is a mathematical relationship between one or more random variables and other non-random variables. A statistical model is a collection of probability distributions on a set of all possible outcomes of an experiment. Machine learning is a subfield of computer science and artificial intelligence that involves building systems that can learn from data rather than explicitly programmed instructions. Machine learning models seek out patterns hidden in data independent of all assumptions, therefore predictive power is typically very strong. Statistical modeling is a subfield of mathematics that seeks out relationships between variables in order to predict an outcome. This is the range of values you expect your estimate to fall between if you redo your test, within a certain level of confidence. Confidence, in statistics, is another way to describe probability. The systems and techniques, including deep learning and machine learning processes, utilize information, including unstructured text data from disparate sources, to create one or more uniquely powerful informational representations including in the form of signals, feed, knowledge graphs, supply chain graphical interfaces and more. The systems and techniques disclosed can be used to identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations. A metric is simply a unit of measurement, used for quantitative assessment or evaluation. KPIs stands for Key Performance Indicator, and they are just a set of metrics that businesses use to measure their performance against objectives and the overall health of their business. A machine learning pipeline is the end-to-end construct that orchestrates the flow of data into, and output from, a machine learning model (or set of multiple models). It includes raw data input, features, outputs, the machine learning model and model parameters, and prediction outputs. Incorporating the teachings of Duncan into Hertz would produce the system combines Machine Learning models to identify sentences mentioning supply chain between two companies (evidence), and an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies, as disclosed by Hertz, (see Abstract).
However, Ranatunga and Hertz do not appear to specifically disclose receiving a user selection that indicates a DE of interest (DEOI) of the plurality of DEs; receiving an additional user selection that indicates a first value and a second value of the DEOI; determining a relevant set of records of the plurality of records based on the plurality of relationships and the DEOI, each record included in the relevant set of records including the DEOI or is related to another record of the relevant set of records that includes the DEOI via the plurality of relationships; training a predictive model (PM) based on the set of relevant records, the DEOI, the first value of the DEOI, and the second value of the DEOI, the trained PM is enabled to determine, based on a first record of the set of relevant records, a value of the DEOI associated with the first record; and providing the trained PM to a user.
In the same field of endeavor, Duncan discloses receiving a user selection that indicates a DE of interest (DEOI) of the plurality of Des (Duncan discloses receive customer engagement data from the sales force devices, the customer engagement data indicating a product sale event and/or customer feedback on a product. Data elements; association and sequential patterns techniques are of particular value to commercial data and other control elements which, when clicked, tapped or otherwise suitably interacted with by the user, cause one or more of the tools forming part of the analysis engine to be applied to one or more of the required data sets in order to produce output data in the form of, for example, predictions, classifications, or graphical output. Elements of customer retention include one-to-one marketing, loyalty programs, and complaints management, (see Duncan: 0105, 0272-0294 and 0340- 0345). This reads on the claim concepts of receiving a user selection that indicates a DE of interest (DEOI) of the plurality of DEs);
receiving an additional user selection that indicates a first value and a second value of the DEOI (Duncan discloses receive customer engagement data from the sales force devices, the customer engagement data indicating a product sale event and/or customer feedback on a product. Data elements; association and sequential patterns techniques are of particular value to commercial data and other control elements which, when clicked, tapped or otherwise suitably interacted with by the user (additional user selection that indicates), cause one or more of the tools forming part of the analysis engine to be applied to one or more of the required data sets in order to produce output data in the form of, for example, predictions, classifications, or graphical output. Elements of customer retention include one-to-one marketing, loyalty programs, and complaints management. a value between O and 1 by computing the percentage of data items having a value (e.g. 1 indicates total/highest coverage). A validation data set can be created or otherwise obtained, and used to verify whether the predicted values of the model are close enough to the behavior of the data in the validation data set. A categorical variable, expert system 11 assigns values 1, 2, 3, etc., to each category and from then on the variable is considered numerical. For example, neural network models require that their input values are normalized, and expert system 11 will automatically perform the transformation if the business user selects the technique, (see Duncan: 0105-0112, 0147-0150, 0163- 0170, 0260-0270, 0272-0294 and 0340-0345). This reads on the claim concepts of receiving an additional user selection that indicates a first value and a second value of the DEOI);
determining a relevant set of records of the plurality of records based on the plurality of relationships and the DEOI, each record included in the relevant set of records including the DEOI or is related to another record of the relevant set of records that includes the DEOI via the plurality of relationships (Duncan discloses a plurality of records representing products offered for sale within the retail organization and sales outlets within the retail organization and relationships that govern the data stored in databases (records stored in database). The relationships between items that exist together in a given record. A model may predict something in the future or cluster many individual records into meaningful groups, such as clients who are most likely to buy a new product, the most profitable clients. it is determined that they are relevant to retailers' CRM business objectives (data sources are relevant for which CRM business objectives). The input variables (and their values) that are most relevant to the values of the output variables. one sample of records is used to train the model (the training data), and a second sample is used to test the model that is created with the training data (the test data). Using the expert system 11, having defined a good business objective; extracted and prepared relevant data; guaranteed its quality; analyzed, segmented, and created new indicators and factors with greater information value; having tools to produce datasets to develop and validate prediction models, the business user now turns to the task of model development in the expert system. A business strategy to build long term, profitable relationships with specific customers (establishing relationships between items that exist together in a given record), (see Duncan: Para. 0064-0075, 0211-0226, 0234, 0304 and 0345-0350). This reads on the claim concepts of determining a relevant set of records of the plurality of records based on the plurality of relationships and the DEOI, each record included in the relevant set of records including the DEOI or is related to another record of the relevant set of records that includes the DEOI via the plurality of relationships);
training a predictive model (PM) based on the set of relevant records, the DEOI, the first value of the DEOI, and the second value of the DEOI, the trained PM is enabled to determine, based on a first record of the set of relevant records, a value of the DEOI associated with the first record; and providing the trained PM to a user (Duncan discloses the conducting of retail data analysis and the development of predictive analytics are made easy for users with low expertise level, via web-based canvas-type user interfaces that guide the user through the methodology and show the workflow in a way that is easy to understand. Compare different datasets, or input them as variables to a predictive model and normalization is performed before inputting to a predictive model. Typically, two separate samples are needed: one sample of records is used to train the model (the training data), and a second sample is used to test the model that is created with the training data (the test data). That the records present in a sample are not present in any other sample. Multiple files for training and testing in order to obtain a model that generalizes and that has a good average precision for separate datasets of records. The recommendations may be caused to be displayed on graphical user interface 22, which may provide the user 32 with the ability to accept or reject each recommendation. supervised learning, the recommended model chosen by the business user via expert system learns to predict or classify data items. Non-supervised learning, the learning process is not supervised. That is, the classifier label is not given to the model when it is training. The modeling technique chosen by the business user via the expert system 11 has to figure out what the classification is from the input data alone. Unsupervised clustering techniques in general fall into this category, such as the K-means (statistics) and the Kohonen self-organizing map (neural network). For examples of instance-based learning, in which using a training data set, classification for a new unclassified record may be possible simply by comparing it to the most similar records in the training set, (see Duncan: Para. 0067, 0167- 0170, 0187-0212, 0229-0250 and 0300-0328). This reads on the claim concepts of training a predictive model (PM) based on the set of relevant records, the DEOI, the first value of the DEOI, and the second value of the DEOI, the trained PM is enabled to determine, based on a first record of the set of relevant records, a value of the DEOI associated with the first record; and providing the trained PM to a user).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the receiving a corpus and statistical confidence of Ranatunga and Hertz in order to have incorporated the relationships between records, as disclosed by Duncan, since both of these directed to machine-learning algorithms are applied to extract non-obvious knowledge from data to reduce, or even eliminate, the above-mentioned drawbacks. The methods also extend the possibilities of discovering information, trends and patterns by using richer model representations (e.g. decision rules, decision trees) than standard statistical methods, and are therefore well suited for making the results more comprehensible to non-technically oriented business users. Managers may be overburdened and lacking the tools to simultaneously manage inventory, watch over staff, and maintain customer experience standards. Product manufacturers receive little, if any, feedback from customers to guide product development. Most new technologies being introduced to retail are directed to the customer, fail to integrate the role of the salesperson, and do not address these challenges. A machine learning pipeline is the end-to-end construct that orchestrates the flow of data into, and output from, a machine learning model (or set of multiple models). It includes raw data input, features, outputs, the machine learning model and model parameters, and prediction outputs. Many real-world machine learning use cases involve complex, multi-step pipelines. Each step may require different libraries and runtimes and may need to execute on specialized hardware profiles. A data element is defined by size (in characters) and type (alphanumeric, numeric only, true/false, date, etc.). Predictive modeling is a statistical technique using machine learning and data mining to predict and forecast likely future outcomes with the aid of historical and existing data. A corpus is one such database. Corpora is the plural of corpus (i.e. it is many such databases). A corpus is a collection of machine-readable texts that have been produced in a natural communicative setting (a corpus contains text and speech data that can be used to train Al and machine learning systems). Machine learning can help an ecommerce company maintain that level of relevance. In the era of big data, ecommerce stores have access to more information than ever before. Machine learning can help them make sense of customer data to better tailor marketing campaigns (earning from user behavior and on-site data, predicting customer preferences and recommendation engines, which seek to show relevant products). Incorporating the teachings of Duncan into Ranatunga and Hertz would produce a one or more recommended analysis tools based on the one or more user-defined analysis goals and the one or more required data sets; and outputting, to the user interface module, a control component for each of the one or more recommended analysis tools, each control component being configured to, on detection of a user input event, execute the respective analysis tool on at least one of the required data sets, as disclosed by Duncan, (see Abstract).
Regarding claim 9, (drawn method): claim 9 is method claims respectively that correspond to system of claim 2. Therefore, 9 is rejected for at least the same reasons as the system of 2.
Regarding claim 13, (drawn method): claim 13 is method claims respectively that correspond to system of claim 6. Therefore, 13 is rejected for at least the same reasons as the system of 6.
Regarding claim 16, (drawn computer-readable media): claim 16 is computer-readable media claims respectively that correspond to system of claim 2. Therefore, 16 is rejected for at least the same reasons as the system of 2.
Regarding claim 20, (drawn computer-readable media): claim 20 is computer-readable media claims respectively that correspond to system of claim 6. Therefore, 20 is rejected for at least the same reasons as the system of 6.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ranatunga et al. (US 2018/0232659 A1, hereinafter Ranatunga) in view of Hertz et al. (US 2018/0082183 A1, hereinafter Hertz), in view of Duncan et al. (US 2017/0220943 A1, hereinafter Duncan) and in view of Lindsley (US 2017/0329869 A1, hereinafter Lindsley). 
Regarding dependent claim(s) 3, the combination of Ranatunga, Hertz and Duncan disclose the system as in claim 1. However, the combination of Ranatunga, Hertz and Duncan do not appear to specifically disclose wherein the method further comprises: generating a graph that includes a plurality of nodes and a plurality of edges, each node of the plurality of nodes corresponding to a particular record of the plurality of records and each edge of the plurality of edges corresponds to a particular relationship of the plurality of relationships between records corresponding to connected nodes in the graph; generating a connected subgraph of the graph based on the DEOI, each node of the subgraph corresponding to a record of the plurality of records that includes the DEOI or is directly or indirectly connected to another node of the plurality of nodes that corresponds to another record of the plurality of records that includes the DEOI via the plurality of edges; and traversing the subgraph to determine the relevant set of records, each record included in the relevant set of records corresponding to a node included in the subgraph.
In the same field of endeavor, Lindsley discloses wherein the method further comprises: generating a graph that includes a plurality of nodes and a plurality of edges, each node of the plurality of nodes corresponding to a particular record of the plurality of records and each edge of the plurality of edges corresponds to a particular relationship of the plurality of relationships between records corresponding to connected nodes in the graph (Lindsley discloses the knowledge elements within the cognitive graph as a collection of knowledge elements, the storing universally representing knowledge obtained from the data, each knowledge element being structurally defined within the cognitive graph. it to predetermined nodes and links within a target cognitive graph. The traversing comprises the insight agent 724 accessing nodes of interest (i.e., nodes relating to a particular query based upon concepts identified by the nodes) with greater and greater detail based upon nodes related via edges. A cognitive graph 226 refers to a representation of expert knowledge, associated with individuals and groups over a period of time, to depict relationships between people, places, and things using words, ideas, audio and images. A single data record or file, or a plurality of data records or files. shown in FIG. 9, each of these inheritance relationships are respectively represented by a corresponding "is a" graph edge, (see Lindsley: Para. 0045-0060, 0081-008, 0093-0100, 0125-0130, 0140-0170 and 0343). This reads on the claim concepts of wherein the method further comprises: generating a graph that includes a plurality of nodes and a plurality of edges, each node of the plurality of nodes corresponding to a particular record of the plurality of records and each edge of the plurality of edges corresponds to a particular relationship of the plurality of relationships between records corresponding to connected nodes in the graph);
generating a connected subgraph of the graph based on the DEOI, each node of the subgraph corresponding to a record of the plurality of records that includes the DEOI or is directly or indirectly connected to another node of the plurality of nodes that corresponds to another record of the plurality of records that includes the DEOI via the plurality of edges (Lindsley discloses the data processing operations, described in greater detail herein, and generates one or more sub-graphs that are subsequently incorporated into a target cognitive graph, which they are connected (based on the DEOI). These embodiments, the provided cognitive insight data may include a single data element, a single data record or file, or a plurality of data records or files. They system include direct relationship and an indirect relationship. entities are represented as nodes in a universal cognitive graph, and their corresponding attribute and inheritance relationships with other nodes are represented as graph edges. The learned knowledge 224 is provided via a feedback look that provides the learned knowledge 224 in the form of a learning stream of data. The plurality of parse trees produced via the parsing operation and store knowledge elements within the cognitive graph in a configuration representing the relationship of the concepts, which is nodes related via edges, (see Lindsley: Para. 0056, 0067-0099, 0126-0130, 0156-0166 and 0192). This reads on the claim concepts of generating a connected subgraph of the graph based on the DEOI, each node of the subgraph corresponding to a record of the plurality of records that includes the DEOI or is directly or indirectly connected to another node of the plurality of nodes that corresponds to another record of the plurality of records that includes the DEOI via the plurality of edges); and  
traversing the subgraph to determine the relevant set of records, each record included in the relevant set of records corresponding to a node included in the subgraph (Lindsley discloses the data set engine 322 performs data enriching and other data processing operations, described in greater detail herein, and generates one or more sub-graphs that are subsequently incorporated into a target cognitive graph. A plurality of answer related knowledge elements. In certain embodiments, the insight agent 724 traverses a plurality of answer related knowledge elements within the cognitive graph, the traversing being based upon the meaning of the query inferred by the insight agent (nodes relating to a particular query based upon concepts identified by the node), (see Lindsley: Para. 0067- 0080, 0127-0130). This reads on the claim concepts of traversing the subgraph to determine the relevant set of records, each record included in the relevant set of records corresponding to a node included in the subgraph).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the receiving a corpus with relationships between records of Ranatunga, Hertz and Duncan in order to have incorporated the generating a graph that includes a plurality of nodes, as disclosed by Lindsley, since both of these directed to the data from the plurality of data sources, the processing the data from the plurality of data sources identifying a plurality of knowledge elements; and, storing the knowledge elements within the cognitive graph as a collection of knowledge elements, the storing universally representing knowledge obtained from the data, each knowledge element being structurally defined within the cognitive graph. The cognitive graph includes integrated machine learning functionality. In certain embodiments, the machine learning functionality includes cognitive functionality which uses feedback to improve the accuracy of knowledge stored within the cognitive graph. Graph Machine Learning provides a new set of tools for processing network data and leveraging the power of the relation between entities that can be used for predictive, modeling, and analytics tasks. Graphs consist of nodes, that may have feature vectors associated with them, and edges, which again may or may not have feature vectors attached. Graph Learning models, can be used to learn from these machine learning algorithms themselves. A graph consists of nodes (also called vertices) that are connected by edges (also called arcs). Graphs have a lot of key terms: When two nodes are connected by an edge. An undirected graph allows you to move (traverse) in either direction between nodes. In directed graphs (also called digraphs), the edges have direction, which means that you move between nodes in a specified direction. A graph can have values associated with the edges, and is then referred to as a weighted (or labelled) graph. Weighted graphs can be either directed or undirected. Incorporating the teachings of Lindsley into Ranatunga, Hertz and Duncan would produce a receiving data from a plurality of data sources; processing the data from the plurality of data sources, the processing the data from the plurality of data sources identifying a plurality of knowledge elements; and, storing the knowledge elements within the cognitive graph as a collection of knowledge elements, the storing universally representing knowledge obtained from the data, each knowledge element being structurally defined within the cognitive graph, as disclosed by Lindsley, (see Abstract).
Regarding claim 10, (drawn method): claim 10 is method claims respectively that correspond to system of claim 3. Therefore, 10 is rejected for at least the same reasons as the system of 3.
Regarding claim 17, (drawn computer-readable media): claim 17 is computer-readable media claims respectively that correspond to system of claim 3. Therefore, 17 is rejected for at least the same reasons as the system of 3.
Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranatunga et al. (US 2018/0232659 A1, hereinafter Ranatunga) in view of Hertz et al. (US 2018/0082183 A1, hereinafter Hertz), in view of Duncan et al. (US 2017/0220943 A1, hereinafter Duncan) and in view of Achin (US 2018/0046926 A1, hereinafter Achin).
Regarding dependent claim(s) 4, the combination of Ranatunga, Hertz and Duncan disclose the system as in claim 1. However, the combination of Ranatunga, Hertz and Duncan do not appear to specifically disclose wherein the method further comprises: determining, based on the set of relevant records, a set of potentially predictive DEs (PPDEs), each PPDE in the set of PPDEs is included in at least a portion of the records of the relevant set; and pruning the set of PPDEs based on a DE density requirement.
In the same field of endeavor, Achin discloses wherein the method further comprises: determining, based on the set of relevant records, a set of potentially predictive DEs (PPDEs), each PPDE in the set of PPDEs is included in at least a portion of the records of the relevant set; and pruning the set of PPDEs based on a DE density requirement (Achin discloses Machine-learning techniques (e.g., supervised statistical- learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. The analyst then tests the generated model on the test dataset to determine how well the model predicts the value(s) of the target(s), relative to actual observations of the target(s). A template's metadata includes information relevant to estimating how well the corresponding modeling technique will work for a given dataset. multiple data analysts working on the same prediction problem and/or related prediction problems (e.g., patterns related to an entity's age) and prediction of values related to such patterns. The dataset, identifying relationships between variables in the dataset into the results of the search. The decision to eliminate a predictive modeling procedure from consideration may be referred to herein as "pruning" the eliminated modeling procedure and/or "pruning the search space". The system 100 may prune "less important" features from the dataset. The dataset's width, height, sparseness, or density; the number of targets and/or features in the dataset, the data types of the data set's variables (e.g., numerical, ordinal, categorical, or interpreted (e.g., date, time, text, etc.); the ranges of the dataset's numerical variables; the number of classes for the dataset's ordinal and categorical variables; etc., (see Achin: Para. 0103-0110, 0111-0118, 0142-0146, 0211, 0362 and 0402). This reads on the claim concepts of wherein the method further comprises: determining, based on the set of relevant records, a set of potentially predictive DEs (PPDEs), each PPDE in the set of PPDEs is included in at least a portion of the records of the relevant set; and pruning the set of PPDEs based on a DE density requirement).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the receiving a corpus with relationships between records of Ranatunga, Hertz and Duncan in order to have incorporated the pruning the graph, as disclosed by Achin, since both of these directed to data analysts can use analytic techniques and computational infrastructures to build predictive models from electronic data, including operations and evaluation data. Data analysts generally use one of two approaches to build predictive models. With the first approach, an organization dealing with a prediction problem simply uses a packaged predictive modeling solution already developed for the same prediction problem or a similar prediction problem. A team of data analysts builds a customized predictive modeling solution for a prediction problem. This "artisanal" approach is generally expensive and time-consuming, and therefore tends to be used for a small number of high-value prediction problems. The space of potential predictive modeling solutions for a prediction problem is generally large and complex. Statistical learning techniques are influenced by many academic traditions (e.g., mathematics, statistics, physics, engineering, economics, sociology, biology, medicine, artificial intelligence, data mining, etc.) and by applications in many areas of commerce (e.g., finance, insurance, retail, manufacturing, healthcare, etc.). Consequently, there are many different predictive modeling algorithms, which may have many variants and/or tuning parameters, as well as different pre-processing and post-processing steps with their own variants and/or parameters. The volume of potential predictive modeling solutions (e.g., combinations of preprocessing steps, modeling algorithms, and post-processing steps) is already quite large and is increasing rapidly as researchers develop new techniques. Pruning reduces the complexity of the final classifier, and hence improves predictive accuracy by the reduction of overfitting. One of the questions that arises in a decision tree algorithm is the optimal size of the final tree. pruning involves cutting back the tree. Minimum error, the tree is pruned back to the point where the cross-validated error is a minimum. Cross-validation is the process of building a tree with most of the data and then using the remaining part of the data to test the accuracy of the decision tree. Smallest tree, the tree is pruned back slightly further than the minimum error. Technically the pruning creates a decision tree with cross-validation error within 1 standard error of the minimum error. The smaller tree is more intelligible at the cost of a small increase in error. Incorporating the teachings of Achin into Ranatunga, Hertz and Duncan would produce a predictive modeling method may include determining a time interval of time-series data; identifying one or more variables of the data as targets; determining a forecast range and a skip range associated with a prediction problem represented by the data; generating training data and testing data from the time-series data; fitting a predictive model to the training data; and testing the fitted model on the testing data, as disclosed by Achin, (see Abstract). 
Regarding dependent claim(s) 5, the combination of Ranatunga, Hertz and Duncan disclose the system as in claim 1. However, the combination of Ranatunga, Hertz and Duncan do not appear to specifically disclose wherein the method further comprises: determining, based on the relevant set of records, a set of potentially predictive DEs (PPDEs), each PPDE in the set of PPDEs is included in at least a portion of the records of the relevant set; determining a significance of each PPDE within the set of PPDEs, with respect to the DEOI; pruning the set of PPDEs based on the significance of each PPDE included the set of PPDEs and a correlation threshold; and generating a set of significantly predictive DEs (SPDEs) based on the pruned set of PPDEs. 
In the same field of endeavor, Achin discloses wherein the method further comprises: determining, based on the relevant set of records, a set of potentially predictive DEs (PPDEs), each PPDE in the set of PPDEs is included in at least a portion of the records of the relevant set; determining a significance of each PPDE within the set of PPDEs, with respect to the DEOI (Achin discloses Machine learning techniques (e.g., supervised statistical- learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. The analyst then tests the generated model on the test dataset to determine how well the model predicts the value(s) of the target(s), relative to actual observations of the target(s). A template's metadata includes information relevant to estimating how well the corresponding modeling technique will work for a given dataset. multiple data analysts working on the same prediction problem and/or related prediction problems (e.g., patterns related to an entity's age) and prediction of values related to such patterns. The dataset, identifying relationships between variables in the dataset into the results of the search. Variable importance, which measures the degree of significance each feature has in predicting the target. For purposes of determining the suitability of a predictive modeling procedure for a prediction problem, exploration engine 110 may select the M modeling procedures most similar to the modeling procedure at issue, select all modeling procedures exceeding a threshold similarity value with respect to the modeling procedure at issue, etc. the modeling techniques may include determining the suitabilities of the modeling techniques for the prediction problem, and selecting at least a subset of the modeling techniques for execution based on their determined suitabilities. A relationship between information in fields of a data structure, including through the use of pointers, tags or other mechanisms that establish a relationship between data elements, (see Achin: Para. 0103-0110, 0111-0118, 0142-0146, 0183-0195, 0211, 0362, 0402 and 0479). This reads on the claim concepts of wherein the method further comprises: determining, based on the relevant set of records, a set of potentially predictive DEs {PPDEs), each PPDE in the set of PPDEs is included in at least a portion of the records of the relevant set; determining a significance of each PPDE within the set of PPDEs, with respect to the DEOI);
pruning the set of PPDEs based on the significance of each PPDE included the set of PPDEs and a correlation threshold; and generating a set of significantly predictive DEs (SPDEs) based on the pruned set of PPDEs (Achin discloses the decision to eliminate a predictive modeling procedure from consideration may be referred to herein as "pruning" the eliminated modeling procedure and/or "pruning the search space". the system 100 may prune "less important" features from the dataset. The dataset's width, height, sparseness, or density; the number of targets and/or features in the dataset, the data types of the data set's variables {e.g., numerical, ordinal, categorical, or interpreted (e.g., date, time, text, etc.); the ranges of the dataset's numerical variables; the number of classes for the dataset's ordinal and categorical variables; etc. The graphic information may indicate a temporal lag between changes in the value of one variable and correlated changes in the value of another variable. Such correlations may be detected using any suitable techniques. The prediction problem at issue, select all prediction problems exceeding a threshold similarity value with respect to the prediction problem at issue, etc. the user can override the exploration engine's decision to prune a modeling procedure, such that the previously pruned modeling procedure remains eligible for further execution and/or evaluation during the exploration of the search space, within data element, (see Achin: Para. 0103-0110, 0111-0118, 0142-0149, 0183-0195, 0211, 0362, 0364, 0402 and 0479). This reads on the claim concepts of pruning the set of PPDEs based on the significance of each PPDE included the set of PPDEs and a correlation threshold; and generating a set of significantly predictive DEs (SPDEs) based on the pruned set of PPDEs).
Regarding claim 11, (drawn method): claim 11 is method claims respectively that correspond to system of claim 4. Therefore, 11 is rejected for at least the same reasons as the system of 4.
Regarding claim 12, (drawn method): claim 12 is method claims respectively that correspond to system of claim 5. Therefore, 12 is rejected for at least the same reasons as the system of 5.
Regarding claim 18, (drawn computer-readable media): claim 18 is computer-readable media claims respectively that correspond to system of claim 4. Therefore, 18 is rejected for at least the same reasons as the system of 4. 
Regarding claim 19, (drawn computer-readable media): claim 19 is computer-readable media claims respectively that correspond to system of claim 5. Therefore, 19 is rejected for at least the same reasons as the system of 5.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranatunga et al. (US 2018/0232659 A1, hereinafter Ranatunga) in view of Hertz et al. (US 2018/0082183 A1, hereinafter Hertz), in view of Duncan et al. (US 2017/0220943 A1, hereinafter Duncan) and in view of Suleiman et al. (US 2018/0081912 A1, hereinafter Suleiman).
Regarding dependent claim(s) 7, the combination of Ranatunga, Hertz and Duncan disclose the system as in claim 1. However, the combination of Ranatunga, Hertz and Duncan do not appear to specifically disclose wherein the method further comprises: featurizing the relevant set of records; generating a training data set based on a portion of the featurized relevant set of records; generating a validation data set based on another portion of the featurized relevant data set; training the PM based on the training data set; validating the trained PM based on the validation data set; determining a key performance indicator (KPI) of the trained PM based on validating the trained PM; and providing the KPI to the user.
In the same field of endeavor, Suleiman discloses wherein the method further comprises: featurizing the relevant set of records; generating a training data set based on a portion of the featurized relevant set of records; generating a validation data set based on another portion of the featurized relevant data set (Suleiman discloses machine learning has been proposed as a solution for managing and monitoring complex systems such as databases. Machine learning pertains to systems that allow a machine to automatically "learn" about a given topic, and to improve its knowledge of that topic over time as new data is gathered about that topic. selection of training data can occur by presenting a designated set of specific data indicators, where these data indicators correspond to metrics (which is provided to a model training process). The machine learning process is to taken in the supplied set of known input data (as well as known outputs), and to use that data to train one or more models 122 that generates predictions for the response to new data. The predictive models 122 can be created and applied to perform many types of analysis tasks upon a system. The set of collected data to a smaller set of relevant data for training purposes. The user is recommended to update the models and use another and more relevant models. The validation dataset-except when failures are detected. The analysis and/or validation actions are taken to verify the statistical correctness of the selected set of data, (see Suleiman: Para. 0022-0045 and 0107-0110). This reads on the claim concepts of wherein the method further comprises: featurizing the relevant set of records; generating a training data set based on a portion of the featurized relevant set of records; generating a validation data set based on another portion of the featurized relevant data set);
training the PM based on the training data set; validating the trained PM based on the validation data set; determining a key performance indicator (KPI) of the trained PM based on validating the trained PM; and providing the KPI to the user (Suleiman discloses machine learning has been proposed as a solution for managing and monitoring complex systems such as databases. Machine learning pertains to systems that allow a machine to automatically "learn" about a given topic, and to improve its knowledge of that topic over time as new data is gathered about that topic. selection of training data can occur by presenting a designated set of specific data indicators, where these data indicators correspond to metrics (which is provided to a model training process). The machine learning process is to taken in the supplied set of known input data (as well as known outputs), and to use that data to train one or more models 122 that generates predictions for the response to new data. The predictive models 122 can be created and applied to perform many types of analysis tasks upon a system. The set of collected data to a smaller set of relevant data for training purposes. The user is recommended to update the models and use another and more relevant models. The validation dataset-except when failures are detected. The analysis and/or validation actions are taken to verify the statistical correctness of the selected set of data. A user interface is provided at an administrative console 112 to allow users to express the desired ranges of the service quality their business would normally accept for certain key performance indicators (KPis) or metrics. A data cleansing module 108 receives the user selection of the KPl/metric, and then performs action 109 to identify related signals to the selected KPis/metrics. The treatment of training data and the generation of predictive models. Provide one or more user interface elements or control devices adjust the influence or applicability of a KPI or KPI range to change the intersection area of the applied KPis. This output can be provided for each of the key metrics. As shown in the right-hand side of the figure, selection windows can be employed to identify specific portions of the KPI values for which the user desires to be included within the training data. (see Suleiman: Para. 0022-0045, 0050-0070, 0087 and 0107-0110). This reads on the claim concepts of training the PM based on the training data set; validating the trained PM based on the validation data set; determining a key performance indicator (KPI) of the trained PM based on validating the trained PM; and providing the KPI to the user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the receiving a corpus with relationships between records of Ranatunga, Hertz and Duncan in order to have incorporated the key performance indicator (KPI), as disclosed by Suleiman, since both of these directed to the learning process can be used to derive an operational function that is applicable to analyze the data about that system, where the operational function automatically processes data that is gathered from the activity or system being monitored. This approach is useful, for example, when a vast amount of data is collected from a monitored system such that the data volume is too high for any manual-based approach to reasonably and effectively perform data review to identify patterns within the data, and hence automated monitoring is the only feasible way that can allow for efficient review of that collected data. Key Performance Indicators (KPls) are the critical (key) indicators of progress toward an intended result. Inputs measure attributes (amount, type, quality) of resources consumed in processes that produce outputs. Process or activity measures focus on how the efficiency, quality, or consistency of specific processes used to produce a specific output; they can also measure controls on that process, such as the tools/equipment used or process training and Outputs are result measures that indicate how much work is done and define what is produced. A measurable value that demonstrates how effectively a company is achieving key business objectives. Organizations use KPls to evaluate success at reaching targets. KPls provide the anchor points in Al/ML projects by helping to define what outcomes we should expect when using the models to, say, improve a supply chain process. In that regard, the aggregated layers of KPls provide a structure for decision-making and become critical to the success of the project. KPls are usually a metric (number, percentage, scale, etc.) reflecting that status of an entity in a point in time. An entity in this context can be anything starting from an organisation, a process, a piece of machinery or any other type of system. Incorporating the teachings of Suleiman into Ranatunga, Hertz and Duncan would produce described is an improved approach to implement selection of training data for machine learning, by presenting a designated set of specific data indicators where these data indicators correspond to metrics that end users are familiar with and are easily understood by ordinary users and DBAs within their know ledge domain, as disclosed by Suleiman, (see Abstract).
Regarding claim 14, (drawn method): claim 14 is method claims respectively that correspond to system of claim 7. Therefore, 14 is rejected for at least the same reasons as the system of 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164